Exhibit 10 (I)

 

AMENDMENT NO. 2

TO THE

TRUST AGREEMENT FOR

CARPENTER TECHNOLOGY CORPORATION

NON-QUALIFIED EMPLOYEE BENEFITS TRUST

 

Pursuant to the power reserved to it in Section 8.01 of the Trust Agreement for
Carpenter Technology Corporation Non-Qualified Employee Benefits Trust (the
“Employee Trust Agreement”), Carpenter Technology Corporation hereby amends the
Trust Agreement, effective January 23, 2003, as follows:

 

  1. Section 6.04(b) is hereby amended in its entirety to read as follows:

 

“(b) The Trustee shall incur no liability to any person in discharging its
duties hereunder for any action taken or omitted in good faith in conformity
with the terms of this Trust Agreement, or for the acts or omissions of persons
hired pursuant to Section 2.06(a), provided that the Trustee selects and
supervises such persons with reasonable care. Each direction, notice, request or
approval provided (whether or not certified to the Trustee in writing) by the
Company, or the Pension Board/Committee, shall constitute a certification by the
Company to the Trustee that such direction is in conformity with the terms of
the Plan and applicable law. Under no circumstances shall the Trustee incur
liability to any person for any indirect, consequential or special damages
(including, without limitation, lost profits) of any form, whether or not
foreseeable and regardless of the form of the action in which such a claim may
be brought, with respect to the Trust or its role as Trustee, except as
otherwise required by ERISA or New York State law.”

 

To record the adoption of this Amendment No. 2 to the Employee Trust Agreement,
Carpenter Technology Corporation has caused its corporate name and seal to be
hereunto affixed this 10th day of January, 2003.

 

[CORPORATE SEAL]   CARPENTER TECHNOLOGY CORPORATION Attest:  

/s/ David A. Christiansen

--------------------------------------------------------------------------------

  By:  

/s/ Jaime Vasquez

--------------------------------------------------------------------------------

 

To record the consent of the Trustee to this Amendment No. 2 to the Employees
Trust Agreement, JP Morgan Chase Bank has caused its corporate name and seal to
be hereunto affixed this 15 day of January, 2003.

 

[CORPORATE SEAL]   JP MORGAN CHASE BANK Attest:  

ILLEGIBLE

--------------------------------------------------------------------------------

  By:  

/s/ Peter. J. Coghill

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

The Chase Manhattan Bank

Office of the Secretary

270 Park Avenue, 35th floor

New York, NY 10017-2070

 

I, Jean E. Rugani, an Assistant Corporate Secretary of The Chase Manhattan Bank,
hereby certify that the following is a true and correct copy of resolutions
adopted at a meeting of the Board of Directors of Chemical Bank, now known as
The Chase Manhattan Bank (the “Bank”), a New York state chartered bank, on the
19th day of March 1996, which meeting was properly called and held and at which
a quorum was present and voted in favor of said resolutions. I further certify
that the said resolutions, at the date hereof, are still in full force and
effect.

 

RESOLVED that loan agreements, contracts, indentures, mortgages, deeds,
releases, conveyances, assignments, transfers, certificates, certifications,
declarations, leases, discharges, satisfactions, settlements, petitions,
schedules, accounts, affidavits, bonds, undertakings, guarantees, proxies,
requisitions, demands, proofs of debt, claims, records, notes signifying
indebtedness of this Bank, and any other contracts, instruments or documents in
connection with the conduct of the business of this Bank, whether or not
specified in the foregoing resolutions may be signed, executed, acknowledged,
verified, delivered or accepted on behalf of this Bank by the Chairman of the
Board, the Chief Executive Officer, the President, a Vice Chairman of the Board,
a Vice Chairman, any member of the Management Committee, any Executive Vice
President, the Chief Financial Officer, the Chief Credit Officer, the Secretary,
any Senior Vice President, any Vice President, any Managing Director or any
other officer who the Secretary or any Assistant Corporate Secretary certifies
as having a functional title or official status which is equivalent to any of
the foregoing, and the seal of this Bank may be affixed to any thereof and
attested by the Secretary, any Assistant Corporate Secretary, any Vice President
or any Assistant Secretary;

 

RESOLVED that powers of attorney may be executed on behalf of this Bank by the
Chairman of the Board, the Chief Executive Officer, the President, a Vice
Chairman of the Board, a Vice Chairman, any member of the Management Committee,
any Executive Vice President, the Chief Financial Officer, the Chief Credit
Officer, the Secretary, any Senior Vice President, and by any Managing Director
having a rank equivalent to Senior Vice President.

 

I further certify that Peter J. Coghill is a Vice President of The Chase
Manhattan Bank and is empowered to act in conformity with the above resolutions.

 

WITNESS my hand and the seal of The Chase Manhattan Bank as of this 30th day of
April 2001.

 

/s/ Jean E. Rugani

--------------------------------------------------------------------------------

Jean E. Rugani



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO THE

TRUST AGREEMENT FOR

CARPENTER TECHNOLOGY CORPORATION

NON-QUALIFIED EMPLOYEE BENEFITS TRUST

 

Pursuant to the power reserved to it in Section 8.01 of the Trust Agreement for
Carpenter Technology Corporation Non-Qualified Employee Benefits Trust (the
“Employee Trust Agreement”), Carpenter Technology Corporation hereby amends the
Trust Agreement, effective October 28, 2002, as follows:

 

  1. Section 1.01(c) is hereby amended in its entirety to read as follows:

 

“(a) “Benefits” shall mean, with respect to each Participant, the benefits
payable to or in respect of that Participant pursuant to the applicable Plan
listed on Exhibit A. Following notice to the Trustee that a Change in Control or
a Potential Change in Control has occurred, “Benefits” shall include only those
listed as 1 through 5 on Exhibit A.”

 

  2. Section 1.01 (l) is hereby amended in its entirety to read as follows:

 

“(b) “Plan” shall mean any plan listed on Exhibit A hereto, as in effect from
time to time, including benefit obligations authorized by the Pension Board.
“Plans” shall mean all such plans. Following notice to the Trustee that a Change
in Control or a Potential Change in Control has occurred, “Plan” and “Plans”
shall include only those listed as 1 through 5 on Exhibit A.”

 

  3. Section 3.01 is hereby amended in its entirety to read as follows:

 

“Section 3.01 Definition of Change in Control. For purposes of this Trust, a
“Change in Control” of the Company shall be deemed to have occurred if:

 

(a) The acquisition by any individual, entity or group [within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)] (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A)
the then-outstanding shares of common stock of Carpenter Technology Corporation
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of Carpenter Technology Corporation entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 3.01, the
following acquisitions shall not constitute a Change in Control of the
Corporation: (i) any acquisition directly from Carpenter Technology Corporation,
(ii) any acquisition by Carpenter Technology Corporation, (iii) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by
Carpenter Technology Corporation or any affiliated company or (iv) any
acquisition by any corporation pursuant to a transaction that complies with
Sections 3.01(c)(1), 3.01(c)(2) and 3.01 (c)(3);

 

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Carpenter Technology
Corporation’s stockholders, was approved by a vote of at least a majority of



--------------------------------------------------------------------------------

the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(c) consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of Carpenter Technology
Corporation or the acquisition of the assets or stock of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns Carpenter Technology Corporation or all or substantially
all of Carpenter Technology Corporation’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of Carpenter Technology Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.”

 

4. Section 4.01 (b) is hereby amended in its entirety to read as follows:

 

“(b) Upon the occurrence of a Potential Change in Control, the Company, if it so
chooses, will deliver to the Trustee cash and/or marketable securities having a
fair market value in an amount equal to (1) a reasonable allowance, as
determined by the Trustee, for expenses expected to be necessary to administer
the Trust until its exhaustion (including Trustee compensation and any amounts
the Trustee is expected to pay pursuant to Section 6.02) and (2) the sum of the
amounts, determined by an actuary selected by the Company, which will be
sufficient to fund fully the Company’s and its Affiliates’ obligations to pay to
the Participants the full amount of all Benefits to which they may become
entitled pursuant to the Plans. The actuarial basis employed by such actuary
shall include the following assumptions: no interest will be earned on plan
assets; salaries will increase at the rate of 10% per annum; there will be no
changes in any of the plans; any dollar limitations imposed on the underlying
qualified plans will remain constant; and, an employee will be assumed to
terminate employment at such time as to maximize his benefits under the Plans
but not later than age 65. Any such contribution shall be identified to the
Trustee, by the Company, as a Section 4.01(b) contribution.”

 

5. Section 4.01 (e) is hereby amended in its entirety to read as follows:

 

“(e) In the event that the Trust is overfunded, any amount of such assets
constituting the overfunding shall or, following notice to the Trustee that a
Change in Control or Potential Change in Control has occurred, may:

 

(1) first, be transferred to the Carpenter Technology Corporation Non-Qualified
Benefits Trust for Directors (“the Directors Trust”) until the Directors Trust
becomes overfunded; and



--------------------------------------------------------------------------------

(2) second, only if the Trustee has not received notice that a Change in Control
or a Potential Change in Control has occurred, be returned to the Company.”

 

6. Section 4.01 (f) is hereby amended in its entirety to read as follows:

 

“(f) For the purposes of Section 4.01(e), above, the Trust is “overfunded” when
the amount of assets held in the Trust Fund exceed 110% of the present value of
the future benefits expected to be paid under the Plans. The present value of
future benefits shall be calculated as the projected benefit obligation method
(“PBO”), as described in Statement No. 87 of the Financial Accounting Standards
Board, except that projected service will be taken into account as if accrued.
The present value shall be calculated using the actuarial assumptions used to
determine the Company’s pension expense for the General Retirement Plan for
Employees of Carpenter Technology Corporation, except that the discount rate
shall be adjusted to the extent that assets held by the Trust are subject to
tax. The determination of whether the Trust is overfunded shall be made by a
qualified actuary selected by the Human Resources Committee.”

 

7. Section 5.02(b) is hereby amended in its entirety to read as follows:

 

“(b) If at any time the Committee or, if Section 5.01(b) applies, the Trustee
determines that the amount allocated to the Account of any Participant exceeds
the amount reasonably expected to be necessary to provide the Benefits payable
in respect of such Participant from such Account, such excess may be reallocated
to the Accounts of other Participants or held as part of the unallocated Fund,
as determined by the Committee or Trustee. If at any time prior to a Change in
Control the Committee determines that the Benefits in respect of all
Participants have been paid in full, the Committee shall so notify the Trustee
in writing.”

 

8. Exhibit A is hereby amended by appending the following additional plans to
those listed:

 

  “6. PPO (Preferred Provider Organization) contract with Capital Blue Cross
providing employee and dependent health care generally, including any successor
contract or assignment.

 

  7. Southland Life Insurance Company stop-loss contract related to item 6
above, including any successor contract or assignment.

 

  8. PPO (Preferred Provider Organization)/Point-of-Service insured contract
with Capital Blue Cross providing employee and dependent health care at Shalmet
Corporation, including any successor contract or assignment.

 

  9. Highmark Blue Cross contract that provides employee and dependent health
care for Dynamet Incorporated with stop-loss provisions, including any successor
contract or assignment.

 

  10. Kaiser Permanente contract that provides employee CAC (Auburn) CSPC
Parmatech, including any successor contract or assignment.

 

  11. Pennsylvania Dental Service Corporation (d/b/a Delta Dental of
Pennsylvania) contract that provides employee, limited pensioner and dependent
dental care, including any successor contract or assignment.

 

  12. TDI Managed Care Services, Inc. (d/b/a Eckerd Health Services) contract
that provides employee, limited pensioner and dependent prescription drug
coverage, including any successor contract or assignment.



--------------------------------------------------------------------------------

  13. Hartford Life and Accident Insurance Company contract that provides
employee, pensioner and dependent life insurance, including any successor
contract or assignment.

 

  14. Any administrative fees associated with a pension plan that is qualified
under Code section 401 (a) and sponsored by the Company.”

 

9. Global update of the name for the former Chase Manhattan Bank and Trustee:

 

All references in the Trust Agreement to The Chase Manhattan Bank are hereby
changed to JP Morgan Chase Bank and all references to the Trustee are hereby
changed to, and shall be construed as meaning and pertaining to JP Morgan Chase
Bank and read accordingly.

 

To record the adoption of this Amendment No. 1 to the Employee Trust Agreement,
Carpenter Technology Corporation has caused its corporate name and seal to be
hereunto affixed this 31st day of December, 2002.

 

[CORPORATE SEAL]   CARPENTER TECHNOLOGY CORPORATION Attest:  

/s/ David A. Christiansen

--------------------------------------------------------------------------------

  By:  

/s/ Jaime Vasquez

--------------------------------------------------------------------------------

 

To record the consent of the Trustee to this Amendment No. 1 to the Employee
Trust Agreement, the Chase Manhattan Bank has caused its corporate name and seal
to be hereunto affixed this 6 day of January, 2003.

 

[CORPORATE SEAL]   THE CHASE MANHATTAN BANK Attest:  

ILLEGIBLE

--------------------------------------------------------------------------------

  By:  

/s/ Peter. J. Coghill

--------------------------------------------------------------------------------